Citation Nr: 1732364	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-00 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 11, 2011, for the grant of service connection for anxiety disorder. 

2.  Entitlement to service connection for residuals of a left ankle and leg injury. 

3.  Entitlement to service connection for degenerative joint disease of the cervical spine.

4.  Entitlement to service connection for peroneal palsy of the left leg.

5.  Entitlement to service connection for peroneal palsy of the right leg.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to an increased rating for right patella femoral syndrome, currently rated at 10 percent. 

8.  Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Lori Chism, Esq.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973 and June 1973 to November 1980, with additional service in the reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Since the July 2010 rating decision, the Veteran has relocated and the St. Petersburg, Florida RO has jurisdiction over this matter.

The Veteran initially filed a claim for a back disability in November 1999.  In April 2000, the RO determined that the record did not establish that the Veteran had a chronic back disability related to military service.  In May 2007, the RO denied a petition to reopen the claim for a back disability.  The Veteran did not appeal either decision.  Normally, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  

However, since the May 2007, decision the VA received service department records from his second period of duty which were not available to the RO at that time.  According to 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) which otherwise would require new and material evidence to reopen the claim.

Since the earlier decision did not consider these additional service department records, the claim automatically has to be reconsidered on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008).

The Board remanded the Veteran's claims in October 2013.  

In January 2007, the RO increased the rating for the right knee disability to 10 percent rating, and in June 2016 RO increased the rating for the anxiety disability from 30 to 50 percent.  Even though the RO increased the schedular rating for the Veteran's disabilities during the appeal, the issues of entitlement to higher ratings remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The issues of service connection for a low back disability, a cervical spine disability, and bilateral peroneal palsy as well as the claims for higher ratings for the anxiety disorder and right knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's currently diagnosed left ankle sprain, is related to military service. 

2.  An initial claim of entitlement to service connection for a psychiatric disorder was received by VA on February 11, 2011.  

3  The RO was not in receipt or possession of any evidence prior to February 11, 2011, that can reasonably be construed as a formal or informal claim of entitlement to VA benefits based on psychiatric disability, to include anxiety disorder. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for residuals of left ankle sprain, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The claim for an effective date earlier than February 11, 2011, for the award of service connection for anxiety disorder is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In regard to element (1), current disability, August 2012 VA examination report include a diagnosis of left ankle sprain.  Thus, the first element is satisfied.  

In regard to element (2), in-service incurrence; a letter of instruction dated in April 1982 that is addressed to the Veteran's unit Commander during active duty for training (ACDUTRA) indicates that the Veteran was given a physical profile for 14 days for a left ankle and left leg injury.  The Veteran has reported that he was injured when he landed in hole during military training.  This is consistent with the Veteran's duties during military service.  Thus, the second element is also satisfied.  

In regard to element (3), causal relationship, the record contains opinions that are both favorable and unfavorable to his claims.  A VA physician in May 2010 stated:

[The Veteran]; is currently receiving care at the Huntsville VA Primary Care Clinic He has received treatment for problems with both legs, both feet and both ankles for several years. He reports sustaining injuries to these areas while attempting to qualify for airborne certification at [military facility]. 

He is currently taking multiple medications for pain and inflammation. The pain limits his daily activities. It is my medical opinion that more likely than not the above problems are related to injuries sustained while performing his military duties 

When asked to provide an opinion regarding the etiology of the left ankle disability, a VA examiner in August 2012 was unable to resolve the issue without resorting to speculation.  A VA examiner in March 2016 concluded that it was less likely than not that the Veteran's inservice the chronic left ankle sprain was related to military, citing the absence of continuous treatment or complaints for the remainder of military service and for an extended subsequent to service discharge.  Significantly, this examiner opinion was insufficient as he does not solicit any statements from the Veteran regarding post service symptoms, refer to the Veteran's inservice training or adequately dispute the May 2010 conclusion of the VA physician.   

In light of the in-service injury and a positive VA medical opinion, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As all three elements have been satisfied, the Board finds that service connection for residuals of left ankle sprain is warranted.  

Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than February 11, 2011 for the award of service connection for anxiety disorder.  

The date of entitlement to an award of service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 , 38 C.F.R. § 3.400 (b)(2). 

The Veteran was discharged from service in November 1980.  A claim for entitlement to service connection for anxiety disorder was initially received by VA on February 11, 2011, which is not within a year after his discharge from service.  Since the Veteran did not file his claim for service connection for anxiety disorder within a year of service discharge, the effective date of the grant of entitlement to service connection for anxiety disorder would be the later of the date of receipt of the claim or the date entitlement arose.  Because it was determined that the Veteran has anxiety disorder due to service, the date of claim is later than the date entitlement arose.  The Board notes that neither the Veteran nor his representative has contended that correspondence or other documentation evidencing a claim for a psychiatric disorder was received by VA prior to February 11, 2011.  See 38 C.F.R. § 3.155.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for anxiety disorder earlier than February 11, 2011, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for residuals of left ankle sprain is granted.

An effective date earlier than February 11, 2011, for the award of service connection for anxiety disorder is denied.


REMAND

In light of the Veteran's contentions regarding secondary service connection and the fact that service connection has been established for residuals of left ankle sprain, additional medical opinions are needed regarding the claims for service connection for a back disability, cervical spine disability, and bilateral peroneal palsy.

At VA examination in December 2012, the Veteran reported ongoing psychiatric treatment from the VA in Miami.  While the e-file contains records from this facility that date to November 2016, they do not pertain to psychiatric treatment.  The psychiatric treatment records should be obtained.  

Additionally, records reflect that the Veteran has participated in vocational rehabilitation training.  In Moore v. Gober, 10 Vet. App.436, 440 (1997), the United States Court of Appeals for Veterans Claims held that where it is a matter of record that a veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them.  Accordingly, on remand, the Veteran's vocational rehabilitation records, in particular any medical or vocational evaluations administered, should be associated with the Veteran's e-folder.

The e-file contains a partial copy of the January 2013 rating action which granted service connection for anxiety disorder, assigned a 10 percent rating for the right knee disability, and denied service connection for bilateral peroneal palsy, cervical spine disability, and back disability.  A complete copy of this decision should be added to the e-folder.  

The case is REMANDED for the following action:


1. Associate all records related to the Veteran's participation in VA's Education and Vocational Rehabilitation Program, including any medical or vocational evaluations, with his claims folder.

2. Obtain all psychiatric medical records from the VAMC in Miami, Florida, that date from 2011.

3. Once this is done, the RO should have an appropriate VA physician to review the record of the following conditions:

a. A cervical spine disability
b. A lumbar spine disability
c. Peroneal palsy of the left leg
d. Peroneal palsy of the left leg

The examiner should clearly define all diagnoses of current disability.  In regard to peroneal palsy the examiner should reconcile the diagnoses and determine whether the Veteran currently has this disability.  

For each condition listed above, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's claimed disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include any of the Veteran's service connected disabilities.

A complete rationale for these opinions should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should address the significance of any in-service complaints, as well as the likely effects of the physical demands of the Veteran's military occupational specialty. The examiner should fully articulate a sound reasoning for all conclusions made. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

The reviewer has an independent responsibility to review the e-file, but his/her attention is drawn to the following:

Marked as received in January 2000-The Veteran's statement dated in November 1999 wherein he reports an injury to the upper back when jumping from a helicopter. 

Marked as received in January 2000-The October 1998 report from The Alabama Clinic showing treatment for work-related injury to the mid-lower back in June 1997 with X-ray evidence of degenerative disc changes.

Marked as received in November 2006-The Veteran's statement regarding back problems including a fall in 1973 as well as an assault detailed in the November 2006 report of examination.

Marked as received in May 2010-Report of VA physician indicating injuries to the legs and feet related to military service.  

Marked as received in July 2010-Department of the Army letter regarding ankle and leg injury.

Marked as received in February 2011-Relevant medical literature regarding back pain.  

Marked as received in March 2012-Medicals records from Bailey Cove Family Physicians and The Clinic for Neurology, dated from 2000-2010

Marked as received in April 2015-STRS to include treatment for back pain in August 1979 and neck and shoulders in March 1977.

All findings should be described in detail and all necessary diagnostic testing performed. 

4. Associate a complete copy of the January 2013 rating action granted service connection for anxiety disorder with the e-file.

5. Thereafter, the RO should readjudicate the issues in appellate status.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


